Citation Nr: 0815221	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities (claimed as nerve 
damage), to include as due to inservice exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities (claimed as nerve 
damage), to include as due to inservice exposure to ionizing 
radiation, was denied by an unappealed January 2004 rating 
decision.
  
2.  Evidence associated with the claims file since the 
unappealed January 2004 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for peripheral 
neuropathy of the lower extremities (claimed as nerve 
damage), to include as due to inservice exposure to ionizing 
radiation.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for peripheral neuropathy of the lower 
extremities (claimed as nerve damage), to include as due to 
inservice exposure to ionizing radiation, is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to the initial adjudication of the 
veteran's claim, a March 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  Further, a March 2006 
letter advised the veteran of effective dates and the 
assignment of disability evaluations. See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Moreover, failure to provide this notice would not prejudice 
the veteran because the claim for entitlement to service 
connection for peripheral neuropathy of the lower extremities 
is not reopened.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The letter also requested that the veteran 
provide any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records, service 
personnel records and VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the RO denied the veteran's initial claim 
seeking service connection for peripheral neuropathy of the 
lower extremities (claimed as nerve damage), to include as 
due to inservice exposure to ionizing radiation, in a January 
2004 rating decision.  Specifically, the RO's decision found 
that there was no evidence of inservice exposure to ionizing 
radiation during service.

Notice of the RO's January 2004 rating decision was sent to 
the veteran that same month.  He did not file a timely notice 
of disagreement.  Accordingly, the January 2004 RO decision 
is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  

In February 2005, the veteran filed his present claim seeking 
to reopen the issue of entitlement to service connection for 
peripheral neuropathy of the lower extremities (claimed as 
nerve damage), to include as due to inservice exposure to 
ionizing radiation.

In its September 2005 decision, the RO determined that new 
and material evidence was not presented to reopen the 
veteran's claim for entitlement to service connection for 
peripheral neuropathy of the lower extremities (claimed as 
nerve damage), to include as due to inservice exposure to 
ionizing radiation.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Because the January 2004 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

At the time of the RO's January 2004 rating decision, the 
veteran had alleged that he was exposed to ionizing radiation 
during his active duty military service which resulted in his 
current diagnosis of peripheral neuropathy of the bilateral 
lower extremities.

Evidence of record at the time of the January 2004 rating 
decision included the veteran's service medical records which 
are completely silent as to any complaints of or treatment 
for peripheral neuropathy of the lower extremities.  The 
veteran's separation examination, performed in March 1972, 
listed his lower extremities as normal.

In addition, the record at the time of the January 2004 
rating decision included the veteran's service personnel 
records.  A Record of Occupational Exposure to Ionizing 
Radiation, Form DD 1141, listed the veteran's total dose 
exposure as "0" from July 1970 to May 1971, while he was 
stationed at NTS, Nevada.  A response from the Department of 
the Army, received in January 2004, noted that they were 
unable to locate any records of the veteran's claimed 
inservice exposure to ionizing radiation.

Post service treatment records at the time of the RO's 
January 2004 rating decision consisted of medical treatment 
records, dated from 1997 to 2001.  A review of these records 
revealed diagnoses of peripheral neuropathy of the lower 
extremities.  A treatment report, dated in April 1997, noted 
the veteran's history of painful sensations in both feet, 
worse on the left, for the past two and one-half to three 
years.  A subsequent treatment report, dated in April 1997, 
noted diagnoses of small fiber peripheral neuropathy, 
probable idiopathic, and secondary dysesthetic nerve pain.  A 
medical opinion letter, dated in April 2001, from N. 
Schlageter, M.D., noted his opinion that the veteran's 
radiation exposure in the late sixties was causing his 
painful peripheral neuropathy.

Evidence submitted after the unappealed January 2004 rating 
decision includes certificates noting the veteran's 
participation in the Mint Leaf, Hudson Moon and Diamond Dust 
nuclear tests which were all conducted at the Nevada Test 
Site during May 1970.  In addition, the veteran submitted 
newspaper articles, entitled "NTS Contaminated, Plutonium of 
250 Square Miles", dated August 21, 1970, and undated 
articles, entitled, "AEC Ignored Advice of Five Scientist" 
and "600 Leave After Atomic Fallout."  Finally, he 
submitted a copy of research index results from the National 
Library of Medicine's website for the keyword search of 
atomic radiation and nerve damage.  

While this evidence is new because it was not previously 
submitted to the RO, the Board also finds that this evidence 
is not material.  The veteran's claim for entitlement to 
service connection for peripheral neuropathy was previously 
denied because VA found no evidence of inservice exposure to 
ionizing radiation.  While this evidence reveals the 
veteran's participation in nuclear testing in May 1970, it 
does not confirm any actual inservice exposure to ionizing 
radiation.  More specifically, this evidence does not serve 
to invalidate or effectively challenge the findings listed on 
the veteran's Record of Occupational Exposure to Ionizing 
Radiation, Form DD 1141, which listed the veteran's dose 
exposure as "0" from July 1970 to May 1971.  Accordingly, 
this evidence does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for peripheral neuropathy of the lower 
extremities, due to inservice exposure to ionizing radiation.

In support of his claim, the veteran has submitted an award 
letter from the Social Security Administration, dated in 
November 2004, indicating that he was awarded monthly 
disability benefits beginning in July 2004.  While this 
evidence is new, it is not material.  Specifically, this 
evidence does not establish the veteran's inservice exposure 
to ionizing radiation.  

In reaching its decision herein, the Board notes that the 
veteran has provided additional statements in support of his 
claim.  His contention, however, essentially repeats his 
initial allegations herein, and thus is not considered new 
evidence.  Finally, the Board notes that the veteran has 
submitted some items which were previously considered by the 
RO at the time of its January 2004 decision.  Specifically, 
the veteran submitted a medical treatment report, dated in 
April 2001, from N. Schlageter, M.D.; a listing of US Nuclear 
Tests for the period from April 21, 1970 to February 17, 
1972; a Defense Nuclear Agency Certificate of Achievement; 
and a certificate noting his participation in the Diagonal 
Line nuclear test which was conducted at the Nevada Test Site 
during May 1970.  Each of these items were before the RO at 
the time of its January 2004 decision, and are therefore not 
new evidence.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for peripheral 
neuropathy of the lower extremities (claimed as nerve 
damage), to include as due to inservice exposure to ionizing 
radiation, is not reopened.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


